 Case 1:21-cv-00278-HYJ-SJB ECF No. 7, PageID.21 Filed 05/13/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

JASON GREEN,
                       Plaintiff,                      Case No. 1:21-cv-278

v.                                                     Hon. Hala Y. Jarbou

VITAL CARE et al.,
                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.     Factual Allegations

               Plaintiff is presently incarcerated at the Kent County Correctional Facility, Kent

County, Michigan. The events about which he complains occurred at that facility. Plaintiff sues

Vital Care, Deputy Sergeant Unknown Boelens, the Kent County Correctional Facility, Field
 Case 1:21-cv-00278-HYJ-SJB ECF No. 7, PageID.22 Filed 05/13/21 Page 2 of 11




Training Officer (FTO) Unknown M-Curits, Community Mental Health (CMH), and Deputy

Unknown Patton.

               Plaintiff alleges that he was “booked in” to the Kent County Correctional Facility

on February 12, 2021, and immediately informed an employee of Defendant Vital Care that he

needed his medications for blood pressure and stress. (ECF No. 1, PageID.3.) Plaintiff stated that

he was on “depako, cataprize, litheim, and resperdall.” (Id.) Plaintiff contends that if he does not

get his medications, he becomes emotionally volatile and is at risk of having a heart attack.

Plaintiff’s wife called the facility a few times a week to check on Plaintiff. A RN told Plaintiff

that he had to have money in his account to pay for medication. Plaintiff asserts that he did have

money in his account, but he still did not receive his medication.

               On March 9, 2021, Plaintiff asked Defendant Patton for a grievance form, but

Defendant Patton denied his request. On March 17, 2021, Plaintiff asked Defendant M-Curits to

look into the reason he had not received his medications or to contact the med lady for Plaintiff.

Defendant M-Curits refused. On March 22, 2021, Defendant M-Curits called Plaintiff “big

dummy.” On March 23, 2021, Plaintiff again asked for a grievance and to see the sergeant, but

his request was denied.

               In Plaintiff’s supplemental pleading (ECF No. 5), he alleges that on April 15, 2021,

Deputy Peters, who is not named as a Defendant, told Plaintiff that one of the RNs had his

medications, but that they were not going to bring them to Plaintiff for some reason. Plaintiff

asked for a grievance, but Peters refused. Plaintiff states that on April 19, 2021, Corrections

Officer Wheeler, who is not a Defendant in this case, told him to write a grievance on a kite.

Plaintiff asked to see a Sergeant, but was told “no.”




                                                 2
 Case 1:21-cv-00278-HYJ-SJB ECF No. 7, PageID.23 Filed 05/13/21 Page 3 of 11




               Plaintiff claims that he was denied his medications for forty days. Plaintiff seeks

damages.

II.    Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.
                                                  3
 Case 1:21-cv-00278-HYJ-SJB ECF No. 7, PageID.24 Filed 05/13/21 Page 4 of 11




Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Community Mental Health

                Plaintiff may not maintain a § 1983 action against Defendant Community Mental

Health. Michigan community mental health agencies or organizations are created and authorized

by the Michigan Department of Health and Human Services pursuant to MCL 330.1205 of the

Michigan Public Health Code. Regardless of the form of relief requested, the states and their

departments are immune under the Eleventh Amendment from suit in the federal courts, unless the

state has waived immunity or Congress has expressly abrogated Eleventh Amendment immunity

by statute. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98–101 (1984); Alabama

v. Pugh, 438 U.S. 781, 782 (1978); O’Hara v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1994).

Congress has not expressly abrogated Eleventh Amendment immunity by statute, Quern v. Jordan,

440 U.S. 332, 341 (1979), and the State of Michigan has not consented to civil rights suits in

federal court. Abick v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986). A number of courts in the

Sixth Circuit have specifically held that departments of the State of Michigan are absolutely

immune from a § 1983 suit under the Eleventh Amendment. See, e.g., Harrison v. Michigan, 722

F.3d 768, 771 (6th Cir. 2013) (MDOC); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962 (6th Cir.

2013) (MDOC); Sauvola v. Mich. Dep’t of Corr., et al., No. 2:20-cv-198, 2021 WL 346245, at *3

(W.D. Mich. Feb. 2, 2021) (MDOC and Mich. Dep’t of Health and Human Servs.); Harnden v.

Michigan Dep’t of Hum. & Health Servs., No. 16-cv-13906, 2017 WL 3224969, at *2 (E.D. Mich.

July 31, 2017), aff’d, No. 17-2022, 2018 WL 1956011 (6th Cir. Mar. 5, 2018) (Mich. Dep’t of

Health and Human Servs.).
                                                   4
 Case 1:21-cv-00278-HYJ-SJB ECF No. 7, PageID.25 Filed 05/13/21 Page 5 of 11




               In addition, the State of Michigan (acting through the Michigan Department of

Health and Human Services and a local community mental health agency) is not a “person” who

may be sued under § 1983 for money damages. See Lapides v. Bd. of Regents, 535 U.S. 613, 617

(2002) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison, 722 F.3d at

771. Therefore, the Court dismisses Defendant Community Mental Health.

IV.    Kent County Correctional Facility

               Plaintiff sues the Kent County Correctional Facility. The correctional facility is a

building, not an entity capable of being sued in its own right. See, e.g., Watson v. Gill, 40 F. App'x

88, 89 (6th Cir.2002) (holding that county jail is not a legal entity susceptible to suit); Hughson v.

County of Antrim, 707 F. Supp. 304, 306 (W.D. Mich.1988) (concluding that county sheriff’s

department and county prosecutor's office are not legal entities capable of being sued); Brady v.

Ingham Cnty. Corr. Facility, No. 1:08-CV-839, 2008 WL 4739082, at *2 (W.D. Mich. Oct. 28,

2008) (Ingham County Correctional Facility is not a legal entity capable of being sued); Bernard

v. Brinkman, No. 1:07-cv-459, 2007 WL 2302354, at *3 (W.D. Mich. Aug.8, 2007) (Kent County

Correctional Facility, Kent County Sheriff’s Department and Kent County Prosecutor’s Office are

not legal entities capable of being sued).

V.     Vital Care

               Plaintiff’s claim against Defendant Vital Care is properly dismissed because a

medical corporation cannot be liable for an individual Defendant’s actions based upon a theory of

respondeat superior or vicarious liability. It is well established that a plaintiff bringing an action

pursuant to § 1983 cannot premise liability upon a theory of respondeat superior or vicarious

liability. Street v. Corr. Corp. of Am., 102 F.3d 810, 818 (6th Cir. 1996) (citing Monell v. Dep’t

of Soc. Servs., 436 U.S. 658 (1978)). A plaintiff that sues a private or public corporation for

constitutional violations under § 1983 must establish that a policy or custom caused the alleged

                                                  5
 Case 1:21-cv-00278-HYJ-SJB ECF No. 7, PageID.26 Filed 05/13/21 Page 6 of 11




injury. Sova v. City of Mt. Pleasant, 142 F.3d 898, 904 (6th Cir. 1998); Street, 102 F.3d at 818.

The Sixth Circuit has specifically held that, like a municipal corporation, a medical corporation’s

“liability must also be premised on some policy that caused a deprivation of [a prisoner’s] Eighth

Amendment rights.” Starcher v. Corr. Med. Sys., Inc., 7 F. App’x 459, 465 (6th Cir. 2001).

Plaintiff has failed to plead any facts showing that his treatment was the result of a policy or custom

on the part of Vital Care. Thus, because Vital Care is not liable under a theory of respondeat

superior for an individual Defendant’s alleged deliberate indifference to Plaintiff’s medical needs,

Defendant Vital Care is properly dismissed.

VI.    Defendant Boelens

               Plaintiff makes no allegations against Defendant Boelens. It is a basic pleading

essential that a plaintiff attribute factual allegations to particular defendants. See Twombly, 550

U.S. at 544 (holding that, in order to state a claim, a plaintiff must make sufficient allegations to

give a defendant fair notice of the claim). The Sixth Circuit “has consistently held that damage

claims against government officials arising from alleged violations of constitutional rights must

allege, with particularity, facts that demonstrate what each defendant did to violate the asserted

constitutional right.” Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008) (citing Terrance v.

Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th Cir. 2002)). Where a person is named as a

defendant without an allegation of specific conduct, the complaint is subject to dismissal, even

under the liberal construction afforded to pro se complaints. See Frazier v. Michigan, 41 F. App’x

762, 764 (6th Cir. 2002) (dismissing the plaintiff’s claims where the complaint did not allege with

any degree of specificity which of the named defendants were personally involved in or

responsible for each alleged violation of rights); Griffin v. Montgomery, No. 00-3402, 2000 WL

1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring allegations of personal involvement against

each defendant) (citing Salehpour v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)); Rodriguez
                                                  6
 Case 1:21-cv-00278-HYJ-SJB ECF No. 7, PageID.27 Filed 05/13/21 Page 7 of 11




v. Jabe, No. 90-1010, 1990 WL 82722, at *1 (6th Cir. June 19, 1990) (“Plaintiff’s claims against

those individuals are without a basis in law as the complaint is totally devoid of allegations as to

them which would suggest their involvement in the events leading to his injuries.”). Plaintiff fails

to even mention Defendant Boelens in the body of his complaint. His allegations fall far short of

the minimal pleading standards under Fed. R. Civ. P. 8 (requiring “a short and plain statement of

the claim showing that the pleader is entitled to relief”).

VII.   Defendants M-Curits and Patton

               Plaintiff claims that he was deprived of needed prescription medications but fails

to name any individuals with direct responsibility for prescribing and distributing medications.

Instead, Plaintiff names Defendants M-Curits and Patton, who are employed as custody officials.

Plaintiff alleges that on March 9, 2021, Defendant Patton denied his request for a grievance form.

In addition, Plaintiff alleges that Defendant M-Curits refused to investigate Plaintiff’s medications

or to contact the medication lady on March 17, 2021, and called him a “big dummy” on March 22,

2021. Plaintiff fails to allege any other facts showing that Defendants Patton or M-Curits were

involved in a decision to deny him his medications.

               The Eighth Amendment prohibits the infliction of cruel and unusual punishment

against those convicted of crimes. U.S. Const. amend. VIII. The Eighth Amendment obligates

prison authorities to provide medical care to incarcerated individuals, as a failure to provide such

care would be inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S.

97, 103–04 (1976). The Eighth Amendment is violated when a prison official is deliberately

indifferent to the serious medical needs of a prisoner. Id. at 104–05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective
                                                  7
 Case 1:21-cv-00278-HYJ-SJB ECF No. 7, PageID.28 Filed 05/13/21 Page 8 of 11




component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 899 (6th Cir. 2004); see also Phillips v. Roane

Cnty., 534 F.3d 531, 539–40 (6th Cir. 2008). Obviousness, however, is not strictly limited to what

is detectable to the eye. Even if the layman cannot see the medical need, a condition may be

obviously medically serious where a layman, if informed of the true medical situation, would deem

the need for medical attention clear. See, e.g., Rouster v. Saginaw Cnty., 749 F.3d 437, 446–51

(6th Cir. 2014) (holding that a prisoner who died from a perforated duodenum exhibited an

“objectively serious need for medical treatment,” even though his symptoms appeared to the

medical staff at the time to be consistent with alcohol withdrawal); Johnson v. Karnes, 398 F.3d

868, 874 (6th Cir. 2005) (holding that prisoner’s severed tendon was a “quite obvious” medical

need, since “any lay person would realize to be serious,” even though the condition was not

visually obvious). If the plaintiff’s claim, however, is based on “the prison’s failure to treat a

condition adequately, or where the prisoner’s affliction is seemingly minor or non-obvious,”

Blackmore, 390 F.3d at 898, the plaintiff must “place verifying medical evidence in the record to

establish the detrimental effect of the delay in medical treatment,” Napier v. Madison Cnty., 238

F.3d 739, 742 (6th Cir. 2001) (internal quotation marks omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind” in denying medical care. Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or



                                                8
 Case 1:21-cv-00278-HYJ-SJB ECF No. 7, PageID.29 Filed 05/13/21 Page 9 of 11




with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837. To prove a defendant’s subjective

knowledge, “[a] plaintiff may rely on circumstantial evidence . . . : A jury is entitled to ‘conclude

that a prison official knew of a substantial risk from the very fact that the risk was obvious.’”

Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (quoting Farmer, 511 U.S. at 842)).

               In this case, Plaintiff fails to allege facts showing that Defendants M-Curits and

Patton were aware of a substantial risk of serious harm to Plaintiff, or that they disregarded that

risk. According to the complaint, Defendants M-Curits and Patton were not involved with prisoner

health care and do not appear to have any special knowledge of Plaintiff’s medical condition.

Because Plaintiff fails to allege facts showing that Defendants M-Curits and Patton acted with

deliberate indifference, his Eighth Amendment claims against them are properly dismissed.

               In addition, as noted above, a claimed constitutional violation must be based upon

active unconstitutional behavior. Grinter, 532 F.3d at 575–76; Greene, 310 F.3d at 899. In

addition, a plaintiff must show that a defendant had some duty or authority to act. See e.g. Birrell

v. Brown, 867 F.2d 956, 959 (6th Cir. 1989) (lower level official not liable for shortcomings of

building); Ghandi v. Police Dep’t of City of Detroit, 747 F.2d 338, 351 (6th Cir. 1984) (mere

presence at the scene is insufficient grounds to impose Section 1983 liability in the absence of a

duty to act). Administrative or custody officials who have no training or authority to supervise

healthcare officials cannot be held liable for those officials’ inadequate care. See Smith v. Cnty. of

Lenawee, 505 F. App’x 526, 532 (6th Cir. 2012) (“[I]f a prisoner is under the care of medical

experts . . . a non-medical prison official will generally be justified in believing that the prisoner

is in capable hands.”) (quoting Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004)); see also



                                                  9
Case 1:21-cv-00278-HYJ-SJB ECF No. 7, PageID.30 Filed 05/13/21 Page 10 of 11




Newberry v. Melton, 726 F. App’x 290, 296–97 (6th Cir. 2018) (same); Smith v. Cnty. of Lenawee,

505 F. App’x 526, 532 (6th Cir. 2012) (same); Cuco v. Fed. Med. Ctr.-Lexington, No. 05-CV-232-

KSF, 2006 WL 1635668, at *21–22 (E.D. Ky. June 9, 2006) (holding that prison administrative

officials were not liable for overseeing and second-guessing care given by medical officials) (citing

Birrell, 867 F.2d at 959).

               Plaintiff fails to allege any facts showing that Defendants M-Curits and Patton, as

custody officials, had the authority to contravene or second-guess decisions by healthcare officials

or that they encouraged or condoned inadequate treatment by healthcare officials, or authorized,

approved or knowingly acquiesced in the conduct. Indeed, he fails to allege any facts at all about

their conduct beyond a claim that he complained to them that healthcare officials had denied him

certain medications that he believed he needed.          Plaintiff’s allegations are insufficient to

demonstrate that Defendants were personally involved in the alleged inadequacy of his medical

treatment. Conclusory allegations of unconstitutional conduct without specific factual allegations

fail to state a claim under § 1983. See Iqbal, 556 U.S. at 678–79; Twombly, 550 U.S. at 555.

Because Plaintiff’s § 1983 action against Defendants M-Curits and Patton is premised on nothing

more than respondeat superior liability, his action fails to state a claim.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.
                                                  10
Case 1:21-cv-00278-HYJ-SJB ECF No. 7, PageID.31 Filed 05/13/21 Page 11 of 11




438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    May 13, 2021                                 /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE




                                                 11
